*410ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Frederick Olson and Bankers Life Company for further review of the decision of the Court of Appeals be, and the same is, granted. Briefs shall be filed in the quantity, form and within the time limitations contained in Minn.R.Civ.App.P. 131 and 132. Counsel will be notified at a later date of the time for argument before this court. No requests for extensions of time for the filing of briefs will be entertained.